
	
		II
		111th CONGRESS
		1st Session
		S. 2237
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Harmonized Tariff Schedule of the United
		  States to clarify the tariff rate for certain mechanics' work
		  gloves.
	
	
		1.Certain non-knit gloves
			 designed for use by auto mechanics
			(a)In
			 generalSubchapter II of
			 chapter 99 of the Harmonized Tariff Schedule of the United States is amended by
			 striking headings 9902.14.01, 9902.14.02, 9902.14.03, 9902.14.04, and
			 9902.14.05, and inserting in numerical sequence the following new
			 headings:
				
					
						
							
								9902.14.01Mechanics' work gloves, valued not over $3.50 per pair
						(provided for in subheading 6216.00.58)2.8%No
						changeNo changeOn or before 12/31/2011
								
								9902.14.02Mechanics' work gloves, valued over $3.50 per pair but not over
						$3.70 per pair (provided for in subheading 6216.00.58)2.8%No
						changeNo changeOn or before 12/31/2011
								
								9902.14.03Mechanics' work gloves, valued over $3.70 per pair but not over
						$4.99 per pair (provided for in subheading 6216.00.58)2.8%No
						changeNo changeOn or before 12/31/2011
								
								9902.14.04Mechanics' work gloves, valued over $4.99 per pair but not over
						$7.72 per pair (provided for in subheading 6216.00.58)2.8%No
						changeNo changeOn or before 12/31/2011
								
								9902.14.05Mechanics' work gloves, valued over $7.72 per pair (provided
						for in subheading 6216.00.58)2.8%No changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Amendment to
			 U.S. notesSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by striking the first U.S. Note 18 to
			 such subchapter (relating to headings 9902.14.01 through 9902.14.05) and
			 inserting after U.S. Note 19, the following new U.S. Note:
				
					20.For the purposes of subheadings 9902.14.01,
				9902.14.02, 9902.14.03, 9902.14.04, and 9902.14.05, the term mechanics'
				work gloves means gloves having the following characteristics: synthetic
				leather palms and fingers; fourchettes of synthetic leather or of fabric in
				part of nylon or elastomeric yarn; backs comprising either one layer of knitted
				fabric in part of elastomeric yarn or three layers with the outer layer of
				knitted fabric in part of elastomeric yarn, the center layer of foam and the
				inner layer of tricot fabric, the foregoing whether or not including a
				thermoplastic rubber logo or pad on the back; and elastic wrist straps with
				molded thermoplastic rubber hook-and-loop
				enclosures.
					.
			(c)Effective
			 dateThe amendments made by this section apply to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
